Name: 92/162/EEC: Commission Decision of 9 March 1992 amending Council Decision 79/542/EEC as regards certain third countries of Europe
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1992-03-18

 Avis juridique important|31992D016292/162/EEC: Commission Decision of 9 March 1992 amending Council Decision 79/542/EEC as regards certain third countries of Europe Official Journal L 071 , 18/03/1992 P. 0030 - 0032COMMISSION DECISION of 9 March 1992 amending Council Decision 79/542/EEC as regards certain third countries of Europe (92/162/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/426/EEC of 26 June 1990 concerning animal health requirements governing the movement and imports from third countries of equidae (1) as amended by Directive 91/496/EEC (2), and in particular Article 12 thereof, Whereas by Council Decision 79/542/EEC (3) as last amended by Commission Decision 91/161/EEC (4), a list of third countries from which Member States authorize imports of bovine animals, swine, equidae, fresh meat and meat products has been established; Whereas political events have occurred in the Republic of Yugoslavia and the former Soviet Union; whereas this new situation must be taken into account in relation to imports of equidae and the list in the Annexe of Decision 79/512/EEC must be amended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The special columm for equidae of the Annexe to Decision 79/542/EEC is replaced by the Annex to this Decision. Article 2 This Decision is addressed to Member States. Done at Brussels, 9 March 1992.For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 42. (2) OJ No L 268, 24. 9. 1991, p. 56. (3) OJ No L 146, 14. 6. 1979, p. 15. (4) See page 29 of this Official Journal. ANNEX 'SPECIAL COLUMN FOR EQUIDAE PART I Country Equidae Argentina Ã  Algeria Ã  Australia Ã  Austria Ã  Brazil Ã  Bulgaria Ã  Byelorussia Ã  Canada Ã  Chile Ã  Columbia Ã  Croatia Ã  Cyprus Ã  Czechoslovakia Ã  Estonia Ã  Finland Ã  Greenland Ã  Hungary Ã  Iceland Ã  Israel Ã  Latvia Ã  Lithuania Ã  Malta Ã  Mauritius Ã  Mexico Ã  Morocco Ã  (1) New Zealand Ã  Norway Ã  Paraguay Ã  Poland Ã  Romania Ã  Russia Ã  Slovenia Ã  South Africa Ã  (1) Sweden Ã  Switzerland Ã  Tunisia Ã  Ukraine Ã  United States of America Ã  Uruguay Ã  Yugoslavian Republics Ã  (1) Until specific provisions under Article 13 (2) of Directive 90//426/EEC have been adopted, Member States shall not import equidae coming from this country. PART II Country Registered horses Bahrein Ã  Barbados Ã  Bermuda Ã  Bolivia Ã  Costa Rica Ã  Cuba Ã  Egypt Ã  Equador Ã  Hong Kong Ã  Jamaica Ã  Japan Ã  Jordan Ã  Kuwait Ã  Libya Ã  Oman Ã  Peru Ã  Turkey Ã  United Arab Emirates Ã  Venezuela Ã '